Citation Nr: 1428557	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits for pension purposes. 
 
4.  Entitlement to death pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erdheim, Rachel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In January 2014, the appellant testified before the Board at a hearing held via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that the record is currently incomplete.  Generally, the paper and virtual claims files are disorganized.  A review of the claims file reflects that the appellant submitted multiple claims for death benefits, including for service connection for the cause of the Veteran's death,  accrued benefits, and death pension benefits.  Of record is her July 2011 and May 2012 claim for these benefits.  However, the July 2012 claim referenced in the August 2013 statement of the case does not appear to be of record.  Of record is a September 2012 rating decision denying the appellant's claim for service connection for the cause of the Veteran's death.  Additionally of record are notices of denials for entitlement to DIC benefits, accrued benefits, and death pension benefits dated in June 2012 and September 2012.  However, the accompanying rating decisions (specifically referenced in the September 2012 letter) are not of record.  The August 2013 statement of the case references a March 2013 notice of disagreement, however, that document is also not of record.  Thus, it is somewhat unclear what issues have been appealed in this case.  On remand, the RO should attempt to associate with the file these missing documents and clarify the procedural history.

The question also remains as to whether the appellant was the Veteran's surviving spouse when he died.  The appellant contends that she and the Veteran married in March 1979 and she has submitted a corroborating marriage certificate.  She also contends that she and the Veteran had a number of children together.  However, a review of the information submitted, including birth certificates for the children, the Veteran's obituary, and a news article concerning the death of one of the children, indicates that the mother of two of the children, T. and L., was "V. M. L.," and that three of the children appear to be grandchildren of L., V.'s son.  Moreover, a statement by the Veteran submitted in August 2004 states that he and "V. C." divorced in 1981.  Filings throughout his lifetime state contradicting information, some state that he was married, such as in December 2003 when he stated that he was married to M. V. C., and others state that he was not married, such as in September 2004, when he stated that he had been divorced since 1981.  The RO, in denying the claims on appeal, stated that the Veteran submitted a divorce decree in 2004 between himself and the appellant.  That document is not of record.  The appellant submitted a March 2013 letter from the Clerk of the Clark County Courts stating that there had not been a divorce between the Veteran and "V. M. C.," however that is not the name that she has given of herself to the VA.  Based upon the current evidence, the Board cannot determine that the appellant and the Veteran had biological children together, for the purposes of obtaining death benefits, nor can the Board determine whether the appellant and the Veteran were legally married, if he in fact was divorced three years after the date of the appellant's marriage certificate, in 1981, or in 2004.

On remand, the RO should further develop this claim, to include a determination as to whether the appellant is the same person as V. M. L./C.  The RO should also request information from the relevant state or city agencies and offices,  in order to determine whether the appellant is the Veteran's surviving spouse.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate with the claims file the appellant's July 2012 claim for death benefits, the June 2012 and September 2012 rating decision that appeared to deny DIC benefits, accrued benefits, and death pension benefits, and the March 2013 notice of disagreement.  If these records are unavailable, notify the appellant and provide her with the opportunity to submit the records.

2.  Print and associate with the record, chronologically, all claims, rating decisions, notices of disagreements, statements of the cases, and formal appeals, as they relate to the appellant's claims, to clarify the procedural history and for the purposes of determining what claims are on appeal.  If any records or evidence appear to be missing or are unavailable, notify the appellant and provide her with the opportunity to submit the records.

3.  Determine from the appropriate agency, such as the Social Security Administration, whether the appellant, M. V. L./C. is the same person as V. M. L./C.  If such cannot be determined, request that the appellant provide this information.

4.  Determine from the appropriate agency, such as the Clark County Courts, Las Vegas, Nevada, or the Alameda, California, Superior Court, whether the Veteran divorced either M. V. L./C. or V. M. L./C., or any other alias found on remand, to include in October 1980, or in 1981, or 2004.  If such cannot be determined, request that the appellant provide this information.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



